PER CURIAM:
The claimant is an attorney who served as counsel for criminal indigents in juvenile, misdemeanor, or felony proceedings pursuant to the provisions of West Virginia Code Chapter 51, Article 11. This statute provides for the payment of attorney fees out of the “needy persons fund” by the State Auditor. Claimant’s fee of $345.00 was denied by the respondent as the fund was exhausted.
The factual situation in this claim is identical to that in Richard K. Swartling, et al. v. Office of the State Auditor, issued on November 5, 1979. Accordingly, an award is hereby made to the claimant in the amount indicated below.
Award of $345.00.